Citation Nr: 0723265	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  98-18 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1987 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was remanded in June 2003 and April 2004 
for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in prior remands, a review of the record shows that 
the veteran was unable to personally attend a VA examination 
due to his current incarceration.  However, the Court has 
indicated that, even though incarcerated, a veteran should be 
accorded the same assistance as his fellow, non- incarcerated 
veterans.  See Wood v. Derwinski, 1 Vet. App. 406 (1991); 
Bolton v. Brown, 8 Vet. App. 185 (1995).  While VA does not 
have the authority under 38 U.S.C. § 5711 to require a 
correctional institution to release a veteran so that VA can 
provide him the necessary examination at the closest VA 
medical facility, VA's duty to assist an incarcerated veteran 
extends, if necessary, to either having him examined by a 
fee-basis physician or requiring a VA physician to examine 
him.  See Bolton v. Brown, 8 Vet. App. at 191.

The Board notes that it remanded this claim in July 2003 for 
the express purpose of providing the veteran with a VA 
examination to be conducted by a fee-basis orthopedist or a 
VA orthopedist.  When the claims file was returned to the 
Board, the only examination report in the claims file was a 
November 2003 examination report by a nurse practitioner.  
The report indicated that the veteran was scheduled to be 
examined by an orthopedist the next day.  However, the claims 
file was forwarded to the Board without the report of that 
examination.  

The Board remanded the claim in April 2004 with instructions 
to obtain the orthopedic examination report, and document all 
efforts taken to obtain it.  The Board acknowledges the 
efforts taken to obtain the orthopedist examination report; 
however, the prison has responded that no examination report 
has been located.  Therefore, Board is again presented with 
the same situation which led to the prior remand; that is, 
there has not been a proper examination conducted by an 
orthopedist, nor is there any explanation as to why an 
examination by an orthopedist is not possible.  

The United States Court of Appeals for Veterans Claims 
(Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that 
a remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  In light of the fact that the Board 
still requires an examination report conducted by an 
orthopedist, the case must be returned to the RO for further 
action prior to appellate review by the Board.

Accordingly, the case is REMANDED for the following actions:

1.  An orthopedic examination by a fee-
basis orthopedist or by a VA orthopedist 
should be scheduled to determine the 
nature and severity of the veteran's right 
knee disability.  In view of the veteran's 
incarceration, consideration should be 
given to having the examination conducted 
by a fee-basis orthopedist or by a VA 
orthopedist at the correctional facility.  
If it is not feasible to have the 
examination conducted by a fee-basis 
orthopedist or by a VA orthopedist, then 
the RO should explain the reasons why it 
is not feasible and then have the veteran 
examined by another appropriate examiner 
as may be feasible under the 
circumstances, such as a general medical 
doctor, nurse practitioner, physician's 
assistant, etc.  The RO's efforts in this 
regard should be documented for the claims 
file.  The claims file should be made 
available to the examiner for review in 
connection with the examination. 

     a. The examiner should review the 
claims file with particular attention to 
the reports of VA examinations in February 
1998, April 1999, and July 1999.

     b. To the extent possible, the 
examiner should comment on whether there 
is medical evidence of recurrent 
subluxation or lateral instability of the 
right knee.  If so, is it slight, 
moderate, or severe in degree?

     c. The examiner should include range 
of motion testing with special 
consideration as to whether or not there 
is additional functional loss due to pain, 
weakness, fatigue and incoordination. If 
possible, any such additional functional 
loss should be expressed in degrees of 
additional limitation of motion.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if a higher rating is warranted 
for the veteran's right knee disability.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



